


110 HRES 704 EH:  Providing for consideration of the bill

U.S. House of Representatives
2007-10-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 704
		In the House of Representatives, U.
		  S.,
		
			October 4, 2007
		
		RESOLUTION
		 Providing for consideration of the bill
		  (H.R. 3246) to amend title 40, United States Code, to provide a comprehensive
		  regional approach to economic and infrastructure development in the most
		  severely economically distressed regions in the Nation.
	
	
		That upon the adoption of this
			 resolution it shall be in order to consider in the House the bill (H.R. 3246)
			 to amend title 40, United States Code, to provide a comprehensive regional
			 approach to economic and infrastructure development in the most severely
			 economically distressed regions in the Nation. All points of order against
			 consideration of the bill are waived except those arising under clause 9 or 10
			 of rule XXI. The amendment in the nature of a substitute recommended by the
			 Committee on Transportation and Infrastructure now printed in the bill,
			 modified by the amendment printed in the report of the Committee on Rules
			 accompanying this resolution, shall be considered as adopted. The bill, as
			 amended, shall be considered as read. All points of order against provisions of
			 the bill, as amended, are waived. The previous question shall be considered as
			 ordered on the bill, as amended, to final passage without intervening motion
			 except: (1) one hour of debate equally divided and controlled by the chairman
			 and ranking minority member of the Committee on Transportation and
			 Infrastructure; and (2) one motion to recommit with or without
			 instructions.
		2.During consideration of H.R. 3246
			 pursuant to this resolution, notwithstanding the operation of the previous
			 question, the Chair may postpone further consideration of the bill to such time
			 as may be designated by the Speaker.
		
	
		
			Lorraine C. Miller,
			Clerk.
		
	
